Citation Nr: 1233661	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-09 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic bilateral hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic head injury residuals to include traumatic brain injury residuals, headaches, and scar residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for head injury residuals.  In May 2006, the RO denied service connection for posttraumatic stress disorder (PTSD), hearing loss disability, and tinnitus.  In July 2010, the Board remanded the Veteran's appeal to the RO.  

In February 2011, the RO granted service connection for PTSD; assigned a 70 percent evaluation for that disability; and effectuated the award as of November 7, 2005.  

The Board has reframed the issue of service connection for head injury residuals as entitlement to service connection for chronic head injury residuals to include traumatic brain injury residuals, headaches, and scar residuals in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

The issue of service connection for chronic head injury residuals is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  



FINDINGS OF FACT

1.  On January 19, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic bilateral hearing loss disability.  

2.   On January 19, 2012, prior to the promulgation of a decision in this appeal, the Veteran expressly withdrew his appeal from the denial of service connection for chronic tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic bilateral hearing loss disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal of the Veteran's substantive appeal from the denial of service connection for chronic tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204 (2011).  In a January 19, 2012, written statement, the Veteran stated that he requested that "my appeal for bilateral hearing loss and bilateral tinnitus be withdrawn" as he was "satisfied with the VA's decision on each of these claims."  The Board finds that no allegation of error of fact or law for appellate consideration remains as to the issues of the Veteran's entitlement to service connection for both chronic bilateral hearing loss disability and chronic tinnitus.  Therefore, they are dismissed.  


ORDER

The issues of service connection for both chronic bilateral hearing loss disability and chronic tinnitus are dismissed.  


REMAND

The Veteran asserts that service connection for chronic head injury residuals is warranted as he was struck in the head during active service; sustained a head wound necessitating stitches; and has experienced chronic head injury residuals following service separation which include an inability to think clearly and headaches.  In his March 2011 Appeal to the Board (VA Form 9), the Veteran requested that his appeal be remanded to the RO so that he could be afforded a VA examination for compensation purposes to address the nature and etiology of his claimed chronic head injury residuals.  

In reviewing the record, the Board observes that a June 1969 naval treatment record states that the Veteran sustained a scalp wound which required suturing.  The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of the Veteran's claimed chronic head injury residuals.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Clinical documentation dated after August 2012 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed chronic head injury residuals after August 2012, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran and not already of record, including that provided after August 2012.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his claimed chronic head injury residuals.  All indicated tests and studies should be accomplished and the findings, then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or greater) that any identified chronic head injury residuals had their onset during active service; are related to the Veteran's inservice scalp wound; or otherwise originated during active service.

All relevant medical records, including the claims folder, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


